UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 001-32360 AKORN, INC. (Exact Name of Registrant as Specified in its Charter) LOUISIANA 72-0717400 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois (Address of Principal Executive Offices) (Zip Code) (847)279-6100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yeso Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ At August14, 2012 there were 95,095,860 shares of common stock, no par value, outstanding. Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements. Condensed Consolidated Balance Sheets - June 30, 2012 and December31, 2011 3 Condensed Consolidated Statements of Comprehensive Income – Three and six months ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Shareholders’ Equity - Three and six months ended June 30, 2012 5 Condensed Consolidated Statements of Cash Flows - Three and six months ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 31 ITEM 4. Controls and Procedures. 31 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings. 33 ITEM 1A. Risk Factors. 33 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 ITEM 3. Defaults Upon Senior Securities. 33 ITEM 4. Mine Safety Disclosures. 33 ITEM 5. Other Information. 33 ITEM 6. Exhibits. 34 EX-31.1: EX-31.2: EX-32.1: EX-32.2: EX-101 PART I. FINANCIAL INFORMATION Item1. Financial Statements. AKORN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS IN THOUSANDS, EXCEPT SHARE DATA June 30, (unaudited) December 31, ASSETS: CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Deferred taxes, current Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER LONG-TERM ASSETS: Goodwill Product licensing rights, net Other intangibles, net Deferred financing costs, net Long-term investments Other TOTAL OTHER LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: CURRENT LIABILITIES: Trade accounts payable $ $ Accrued compensation Accrued acquisition related compensation — Accrued expenses and other liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term debt Purchase consideration payable Deferred taxes – non-current Product warranty liability Lease incentive obligation and other long-term liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS EQUITY: Common stock, no par value – 150,000,000 shares authorized; 95,095,860 and 94,936,282 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 217,934 212,636 Warrants to acquire common stock Accumulated deficit ) ) Accumulated other comprehensive loss ) — TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 3 AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME IN THOUSANDS, EXCEPT PER SHARE DATA (UNAUDITED) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, Revenues $ Cost of sales (exclusive of amortization of intangibles included below) GROSS PROFIT Selling, general and administrative expenses Acquisition-related costs Research and development expenses Amortization of intangibles TOTAL OPERATING EXPENSES OPERATING INCOME Amortization of deferred financing costs (195 ) (1,403 ) (388 ) (1,596 ) Non-cash interest expense (1,204 ) (286 ) (2,387 ) (286 ) Interest expense, net (1,006 ) (324 ) (2,050 ) (313 ) Equity in earnings of unconsolidated joint venture — — INCOME BEFORE INCOME TAXES Income tax provision CONSOLIDATED NET INCOME $ CONSOLIDATED NET INCOME PER SHARE: BASIC $ DILUTED $ SHARES USED IN COMPUTING CONSOLIDATED NET INCOME PER SHARE: BASIC DILUTED COMPREHENSIVE INCOME: Consolidated net income $ Foreign currency translation loss (4,757 ) — (6,960 ) — COMPREHENSIVE INCOME $ See notes to condensed consolidated financial statements. 4 AKORN, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2012 IN THOUSANDS (UNAUDITED) Warrants to acquire Other Common Accumulated Comprehensive Shares Amount Stock Deficit Loss Total BALANCES AT DECEMBER 31, 2011 $ $ $ ) $
